Citation Nr: 0804323	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  01-07 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stressor 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1969.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a March 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama which, in part, determined that  new 
and material evidence had not been received to reopen a claim 
for service connection for PTSD.  

Previously, in October 2003, the Board remanded the case to 
the RO for additional development.  Thereafter, in November 
2006, the Board denied claims on appeal for service 
connection for a skin rash, impotency, a prostate disorder, a 
sinus disorder, and a disability manifested by lumps under 
the throat.  The Board then reopened the claim of entitlement 
to service connection for PTSD, and remanded the underlying 
claim on the merits.

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing that disorder in  accordance with 38 C.F.R. § 
4.125(a) (2007); credible supporting evidence that the 
claimed in-service stressor actually occurred; and medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).       

The veteran has claimed several in-service stressors in 
support of entitlement to service connection for PTSD.  He 
has identified a July 1969 incident involving a sexual 
assault perpetrated by another member of his unit.  Second, 
he has described a physical altercation with two sergeants 
within his unit at some point between May and August 1969.  
Finally, he has pointed to his claim that he was situated in 
bunkers at Cam Ranh Bay with his unit between May and August 
1969, and was continually aware of the possibility of an 
enemy attack at that location based in part on knowledge of 
similar incidents that had already occurred.

Where a claimant's alleged stressors involve an instance of 
personal assault, as  here with regard to the first two 
stressors, this raises a notice obligation to explain in 
greater detail the extent of evidence available to 
substantiate such a claim.  Under 38 C.F.R. § 3.304(f), VA 
will not deny a PTSD claim premised upon an in-service 
personal assault without first advising the claimant that 
evidence other than service records may constitute credible 
supporting evidence of the stressor, including evidence of 
behavioral changes following the claimed assault.  The  
veteran has not been issued the requisite notice, and thus 
the case must be remanded to provide this information.  
Bradford v. Nicholson, 20 Vet. App. 200, 204-7 (2006).

Finally, the RO should attempt one final time to verify the 
veteran's claimed stressors.  The U.S. Armed Services Center 
for Unit Records Center Research (USASCRUR) (now the U.S. 
Army and Joint Services Records Research Center (JSRRC)) 
indicated in April 2004 that it was unable to verify the 
occurrence of the purported "sexual assault."  There was no 
response pertaining to the second claimed stressor.  The 
USASCRUR was unable to verify the third stressor pertaining 
to the veteran's service in the area of Cam Ranh Bay, stating 
that it could not do so absent a more detailed statement of 
the names of individuals involved and description of the 
event.  Hence, the  appellant should be prompted to submit 
further information as to his claimed stressors, including 
any information which would permit a more detailed inquiry 
into the third claimed stressor set forth above.  Following 
receipt of additional evidence or information, the RO should 
then undertake further efforts to independently corroborate 
the veteran's stressors as warranted, based on these 
findings.  

Accordingly, the case is REMANDED for the following action:

1.    The RO should contact the veteran 
and notify him of the opportunity to 
furnish, or to advise VA of the potential 
source or sources of evidence other than 
his service records, or evidence of 
behavioral changes, that might constitute 
credible supporting evidence of his 
purported in-service stressor.  38 C.F.R. 
§ 3.304(f)(3).  The veteran must be 
provided with specific examples of 
corroborating alternative evidence.

2.    The RO should then contact the 
veteran and invite him to submit any 
evidence which would assist in verifying 
his reported in-service stressors.  In 
particular, with regard to the claimed 
stressful incident during his service at 
Cam Ranh Bay between May and August 1969 
pertaining to ongoing hostilities near 
his encampment, the veteran should 
identify when and where all relevant 
events occurred; his exact unit 
assignment at the time; and the names of 
all individuals involved to include any 
who were injured or killed during the 
purported enemy attacks.  

3.    The RO should then undertake any 
further attempts to independently 
corroborate the claimed stressors as 
warranted, including through a 
supplemental request to the U.S. Army and 
Joint Services Records Research Center.  
If measures at continued corroboration of 
the identified stressors are 
unsuccessful, however, the RO should so 
state through an administrative finding 
on the matter, consistent with VA 
adjudication procedure.   

4.    If and only if, an in-service 
stressor is independently verified, and 
provided that the confirmed stressor does 
not involve willful misconduct, then the 
RO should schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of any current PTSD. 
 The claims folder must be made available 
to the examiner for review. The clinical 
history and all pertinent psychiatric 
pathology should be discussed in the 
examination report.  If PTSD is 
diagnosed, the examiner should specify 
which stressor was used as a basis for 
the diagnosis, and the evidence which 
independently verifies the claimed 
stressor. The  examiner should then opine 
whether it is at least as likely as not 
that PTSD had its onset during the 
veteran's active service.

5.    The RO should review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner,   the RO must 
implement corrective procedures at once.

6.    The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The  
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.    Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD.  If the benefit is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

